Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the application filed 6/13/2019.
2.  Claims 1-20 have been examined and are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.  Claims 1-2, 10-11 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melville U.S Publication No. 2019/0050317. 
As to claim 1, Melville teaches a system for measuring event loop responsiveness of a server (…computer system 100 is shown to include a network 102. Network 102 may be a local area network (LAN), a wide area network (WAN), a cellular network, a satellite network, a radio network, the Internet, or any other type of data network or combination thereof. Network 102 may include any number of computing devices (e.g., computers, servers, routers, network switches, etc.) configured paragraph 0050 pages 4-5), the system comprising: 
means for calculating provider delay for an event loop indicating a duration of time events waited, the provider delay based on: a loop processing time indicating an aggregate time duration the events waited before being received by an event provider of the event loop; and a quantity of the events that waited to be received by the event provider (…the event processing delay for a particular event is defined as the difference between a current time (e.g., "now") and a time the event entered a "processing pipeline." An event may enter the processing pipeline when the event is written to a log file and may exit the processing pipeline when processing of the event is completed (e.g., when the event data is extracted, written to a results cluster, etc.). Thus, the event processing delay for an event currently in the processing pipeline may describe an elapsed time since the event was written to a log file. In some implementations, event processing delay may be an average of the event processing delays for all events currently in the processing pipeline…, paragraph 0043 page 4; …Events communicated to event logging/processing 114 system may be stored in log files while awaiting processing. Log files (e.g., log file 137) may be stored locally (e.g., in a memory device local to event logging/processing system 114) or remotely (e.g., in data storage devices 110). Events may include at least one time-based attribute or dimension. The time-based attribute or dimension may indicate a time at which the event occurred, a time at which the event is received by the logging/processing system, or another time metric associated with the occurrence, logging, or processing of the event…., paragraph 0124 page 13); and 
means for calculating processing delay for the event loop indicating a duration of time to fully process the events, the processing delay based on: the loop processing time; and a quantity of the events provided by the event provider to an event handler (…determining a processing delay associated with the event by computing a difference between the event time and a current time (step 208). Once t.sub.event is determined, the event processing delay t.sub.delay may readily be determined by subtracting the event time t.sub.event from the current time t.sub.now (e.g., t.sup.delay=t.sub.now-t.sup.event)…, paragraph 0137 page 14). 
As to claim 2, Melville further teaches calculating the event loop responsiveness based on the provider delay, the processing delay, and the loop processing time (the event processing delay for a particular event is defined as the difference between a current time (e.g., "now") and a time the event entered a "processing pipeline." An event may enter the processing pipeline when the event is written to a log file and may exit the processing pipeline when processing of the event is completed (e.g., when the event data is extracted, written to a results cluster, etc.). Thus, the event processing delay for an event currently in the processing pipeline may describe an elapsed time since the event was written to a log file. In some implementations, event processing delay may be an average of the event processing delays for all events currently in the processing pipeline…, paragraph 0043 page 4). 
As to claims 10-11, note the discussions of claims 1-2 above, respectively. 
As to claim 19, note the discussion of claim 1 above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  Claims 3-5, 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Melville in view of Kanetomo U.S Publication No. 2012/0047515.
As to claim 3, Melville does not teach triggering auto-scaling of an amount of processing capacity that is provided to the event handler based on the event loop responsiveness. 
Kanetomo teaches an event processing system wherein the system triggers auto-scaling of an amount of processing capacity that is provided to an event handler based on the event loop responsiveness (…The counter summary means 15 directs start of delay control to the system call queue means 131, 132 when the execution frequency has exceeded the threshold value tc (Step B3). At this time, the counter summary means 15 retrieves the execution interval time Ta of the issuance of the system call from the basic delay time management unit 22, and notifies the system call queue means…, paragraph 0045 page 4).
 It would have been obvious at the time the invention was made to a person of ordinary skill in the art to have modified Melville reference to include the teachings of Kanetomo reference because by using auto-scaling, the event processing system could 
As to claim 4, Melville does not teach scaling processing capacity that is provided to the event handler based on the event loop responsiveness to minimize processing usage of the server or to minimize latency on the server in accordance with user-specified threshold parameters.
Kanetomo teaches scaling processing capacity that is provided to the event handler based on the event loop responsiveness to minimize processing usage of the server or to minimize latency on the server in accordance with user-specified threshold parameters (…The counter summary means 15 directs start of delay control to the system call queue means 131, 132 when the execution frequency has exceeded the threshold value tc (Step B3). At this time, the counter summary means 15 retrieves the execution interval time Ta of the issuance of the system call from the basic delay time management unit 22, and notifies the system call queue means…, paragraph 0045 page 4). 
It would have been obvious at the time the invention was made to a person of ordinary skill in the art to have modified Melville reference to include the teachings of Kanetomo reference because by using auto-scaling, the event processing system could improve the quality of real-time system call processing, as disclosed by Kanetomo (paragraph 0040 pages 3-4).
As to claim 5, Melville does not teach identifying whether the event loop responsiveness complies with a user-specified acceptable range for the event loop responsiveness; and means for generating a notification indicating whether the server complies with the user-specified acceptable range for the event loop responsiveness. 
Kanetomo teaches identifying whether the event loop responsiveness complies with a user-specified acceptable range for the event loop responsiveness (…The counter summary means 15 directs start of delay control to the system call queue means 131, 132 when the execution frequency has exceeded the threshold value tc (Step B3). At this time, the counter summary means 15 retrieves the execution interval time Ta of the issuance of the system call from the basic delay time management unit 22, and notifies the system call queue means…, paragraph 0045 page 4); and means for generating a notification indicating whether the server complies with the user-specified acceptable range for the event loop responsiveness (…notifies the system call queue means…, paragraph 0045 page 4). 
It would have been obvious at the time the invention was made to a person of ordinary skill in the art to have modified Melville reference to include the teachings of Kanetomo reference because by using auto-scaling, the event processing system could improve the quality of real-time system call processing, as disclosed by Kanetomo (paragraph 0040 pages 3-4).
As to claims 12-14, note the discussions of claims 3-5 above, respectively. 
As to claim 20, note the discussions of claims 2-5 above. 

Allowable Subject Matter
s 6-9, 15-18 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dennis Chow can be reached on (571) 272-7767. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194